Citation Nr: 0430529	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the upper one-third left tibia, Muscle Group XI, 
with debridement and residual surgical scar, currently rated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963 and from February 1966 to February 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran's muscle injury from his gunshot wound to the 
left tibia is currently rated as 30 percent disabling, the 
maximum schedular evaluation for Muscle Group XI.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  Notwithstanding, the veteran 
should be afforded appropriate VA examinations to identify 
and assess the severity of all residuals of his service-
connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

In March 1994, the RO assigned a separate 10 percent rating 
for the surgical scar associated with the gunshot wound 
residuals of the upper one-third of the left tibia.  In July 
1997, the RO reduced the 10 percent rating for the surgical 
scar to noncompensable.  The January 2002 VA examiner, 
however, indicated that the veteran suffers from a tender 
scar, and the veteran reported in his substantive appeal that 
his disability has worsened.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran specifically reported in 
his substantive appeal that he suffers from nerve damage and 
a bone condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Also, despite the requirement in 38 C.F.R. § 4.56 
that the complete medical history be reviewed when evaluating 
muscle disabilities, it does not appear that the January 2002 
VA examiner reviewed the claims file.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).

Additionally, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran a notice letter in January 2002; however, he 
was only advised of what the evidence must show in order to 
establish entitlement to service connection.  On remand, the 
RO should provide the veteran appropriate notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for an 
increased rating for residuals of a gunshot 
wound to the upper one-third left tibia, 
Muscle Group XI, with debridement and 
residual surgical scar; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any evidence 
in his possession that pertains to the claim.  
A copy of this notification must be 
associated with the claims folder.

2.  Schedule the veteran for appropriate VA 
examination(s) of his left lower extremity.  
Any indicated tests, including X-rays, should 
be accomplished.  The claims file must be 
made available to the examiner(s); the 
examiner(s) should indicate in the 
examination report that the claims file was 
reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected gunshot wound to the left tibia, to 
include any scars, muscle, orthopedic, and 
neurological residuals.  

The examiner(s) should note the range of 
motion for any affected joints and should 
state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the affected joints are used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner(s) should specifically discuss 
the severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved, i.e., including, but not limited 
to, Muscle Group XI.  

The examiner(s) should also describe in 
detail the veteran's scars.

Finally, the examiner(s) should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected disability and identify any nerves 
involved.  If so, the examiner(s) should also 
specifically discuss the extent, if any, of 
paralysis of the nerves involved.  

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.  

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), and both the old and revised versions 
of 38 C.F.R. § 4.118, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




